Case: 15-50014      Document: 00513188204         Page: 1    Date Filed: 09/10/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-50014
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 10, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

LUIS MIGUEL RODRIGUEZ-LICEA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:14-CR-521-1


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Luis Miguel Rodriguez-Licea appeals his 70-month within-guidelines-
range sentence for illegal reentry into the United States following removal.
Rodriguez-Licea argues that his sentence is substantively unreasonable
because the sentence was greater than necessary to achieve the goals of 18
U.S.C. § 3553(a). He asserts that a presumption of reasonableness should not
be applied to his within-guidelines-range sentence because the Guideline on


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50014    Document: 00513188204     Page: 2   Date Filed: 09/10/2015


                                 No. 15-50014

which it was based, U.S.S.G. § 2L1.2, is not empirically based, but he
acknowledges that this argument is foreclosed. He asserts that his guidelines
range was greater than necessary because § 2L1.2 double counted his prior
convictions and because his offense was a mere trespass. He maintains that
the sentence failed to reflect his personal history and characteristics because
he and his mother are both ill and because he wishes to return to Mexico where
work opportunities are available to him.
      A discretionary sentence imposed within the advisory guidelines range
is presumptively reasonable. United States v. Campos-Maldonado, 531 F.3d
337, 338 (5th Cir. 2008). As Rodriguez-Licea acknowledges, his assertion that
we should not apply a presumption of reasonableness because § 2L1.2 is not
empirically based is foreclosed. See United States v. Duarte, 569 F.3d 528, 529-
31 (5th Cir. 2009).
      The district court weighed the sentencing factors, rejected Rodriguez-
Licea’s personal arguments, and imposed a within-guidelines-range sentence
based primarily on Rodriguez-Licea’s criminal history.      The international-
trespass and double-counting-of-prior-convictions arguments that Rodriguez-
Licea raises have both been previously rejected. See Duarte, 569 F.3d at 529-
31; United States v. Aguirre-Villa, 460 F.3d 681, 683 (5th Cir. 2006). As
Rodriguez-Licea was sentenced within the guidelines range, the sentence is
entitled to a presumption of reasonableness, and Rodriguez-Licea has not
shown sufficient reason for us to disturb that presumption. See United States
v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008).
      AFFIRMED.




                                       2